Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-8, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,558,944 (Bothner) (hereinafter “Bothner”).
Regarding claim 1, Figs. 1-9 show a printing system comprising: 
a print station (22); and 
a print medium transport system (Fig. 1) comprising: 
a track (12) defining a transport path past the print station (22), wherein the transport path (12) has a print medium entry point (at lower element 44 in Fig. 4) and a print medium exit point (at upper element 44 in Fig. 6); and 
a transport apparatus (including 32 and 44) engaged with the track (12); 
wherein the transport apparatus (including 32 and 44) comprises: 
a drive (M) for moving the transport apparatus (including 32 and 44) along the track (12); and 
a gripping system (including 45 and 44) movable between a first position (closed) in which a sheet of print medium (pattern-carrying sheet) is gripped and a second position (open) in which the sheet of print medium (pattern-carrying sheet) is released;
wherein, in use, the gripping system (including 45 and 44) is configured to be in the first position (closed) when the transport apparatus (including 32 and 44) is in motion along the track (12) from the print medium entry point (at lower element 44 in Fig. 4) to the print medium exit point (at upper element 44 in Fig. 6).  
Regarding claim 2, Figs. 1-9 show that the track (12) defines a closed transport path. 
Regarding claim 3, Figs. 1-9 show that the track (12) defines a transport path with a crossover point (at element 24 in Fig. 1).
Regarding claim 4, Fig. 1 shows that the track (12) defines a transport path including two loops (loop of track 12 to the left of element 30 in Fig. 1 and other loop of track 12 to the right of element 30 in Fig. 1), and wherein the crossover point is between the two loops.
Regarding claim 5, Fig. 1 shows a second print station (24 in Fig. 1); and  WO 2019/020203PCT/EP2017/069248 15 
wherein the track (12) defines a transport path in which the first print station (22) is located adjacent to the first loop (loop of track 12 to the left of element 30 in Fig. 1) and the second print station (24) is located adjacent to the second loop (loop of track 12 to the right of element 30 in Fig. 1).  
Regarding claim 6, Figs. 1-9 show that the track (12) defines a recess (recess in element 36) along its length and at least a part of the transport apparatus (including 32 and 44) is contained within the recess (recess in element 36).
Regarding claim 7, Figs. 1-9 show that the part of transport apparatus (including 32 and 44) contained within the recess (recess in element 36) has a dimension in the direction of travel which is greater than a dimension of the crossover point in the direction of travel.  
Regarding claim 8, Figs. 1-9 show that the print medium transport system comprises a second transport apparatus (26) engaged with the track (12), the second transport apparatus (26) configured to maintain a predetermined distance from the transport apparatus (including 32 and 44) along the track (12).
Regarding claim 10, Figs. 1-9 show that the print medium transport system comprises: 
a first electrical contact (40) at least partially along the length of the track (12); and 
an electrical power source (logic and control unit L) connected to the electrical contact (40); 
wherein the transport apparatus comprises a second electrical contact (process station or charger in column 5, lines 16-17) engaged with the first electrical contact (40).  

Regarding claim 12, Figs. show that the gripping system (including 44 and 45) comprises an actuator (solenoid) operable to move the gripping system (including 44 and 45) between the first position and the second position.  
Regarding claim 13, Figs. 1-9 show a printing system comprising 
a first print station (22a); 
a second print station (22b); and 
a print medium transport system (Fig. 1) comprising: 
a track (12) defining a transport path for a sheet of print medium (pattern-carrying sheet) past the first print station (22a) and the second print station (22b), wherein the transport path (12) has a print medium entry point (at lower element 44 in Fig. 4) and a print medium exit point (at upper element 44 in Fig. 6), and the transport path (12) is configured to present a first side (e.g., left-hand side) of the sheet of print medium (pattern-carrying sheet) to the first print station (22a) and to present a second side (e.g. right-hand side) of the sheet of sheet of print medium (pattern-carrying sheet) to the second print station (22b); and 
 a transport apparatus (including 32 and 44) engaged with the track (12);
wherein the transport apparatus (including 32 and 44) comprises: 
a drive (M) for moving the transport apparatus (including 32 and 44) along the track (12); and 
a gripping system (including 44 and 45) movable between a first position (closed) in which a sheet of print medium (pattern-carrying sheet) is gripped and a second position (open) in which the sheet of print medium (pattern-carrying sheet) is released; and 
wherein, in use, the gripping system (including 44 and 45) is configured to be in the first position (closed) when the transport apparatus (including 32 and 44) is in motion along the track (12) from the print medium entry point (at lower element 44 in Fig. 4) to the print medium exit point (at upper element 44 in Fig. 6).  
Regarding claim 14, Figs. 1-9 disclose a method of printing using a transport apparatus (including 32, 44 and 30) engaged with a track (12), wherein the track (12) defines a transport path past a print station (22), and wherein theWO 2019/020203PCT/EP2017/06924817 transport path has a print medium entry point (at lower element 44 in Fig. 4) and a print medium exit point (at upper element 44 in Fig. 6), the method comprising: 
positioning the transport apparatus (including 32, 44 and 30) at the print medium entry point (at lower element 44 in Fig. 4); 
gripping a sheet of print medium (pattern-carrying sheet) by the transport apparatus (including 32, 44 and 30) at the print medium entry point (at lower element 44 in Fig. 4); 
driving the transport apparatus (including 32, 44 and 30) along the track (12) towards the print medium exit point (at upper element 44 in Fig. 6) while gripping the sheet of print medium (pattern-carrying sheet); 
controlling a print station (22) to form an image on the sheet of print medium (pattern-carrying sheet) as the sheet of print medium (pattern-carrying sheet) passes by the print station (22); and 
releasing the sheet of print medium by the transport apparatus (including 32, 44 and 30) at the print medium exit point (at upper element 44 in Fig. 6).  
Regarding claim 15, as best understood, Figs. 1-9 disclose that a second transport apparatus (another element 44) is engaged with the track (12); the method comprising: providing a second sheet of print medium at the print medium entry point (at 44 in Fig. 4) while the transport apparatus is in motion towards the print medium exit point (Fig. 6); gripping the second sheet of print medium by the second print medium transport apparatus (another element 44) at the print medium entry point at 44 in Fig. 4); driving the second transport apparatus (another element 44) along the track (12) towards the print medium exit point (Fig. 6) while gripping the sheet of print medium and maintaining a predetermined distance from the transport apparatus; controlling the print station (22) to form an image on the second sheet of print medium as the second sheet of print medium passes by the print station (22); and releasing the second sheet of print medium by the second transport apparatus (another element 44) at the print medium exit point (Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bothner as applied to claim 1 above, and further in view of German Publication No. 10113165 (hereinafter “DE’165”).  With regard to claim 11, Bothner teaches most of the limitations of this claim, but utilizes a solenoid to open and close a gripper system (including 44 and 45), rather than using a cam follower and cam arrangement, as claimed.
DE’165 teaches that it is well-known in the art to provide a gripping system (including 29, 31, 63, 13, 65 and 15) with a cam follower (65 or 63); and a track (rotational track in Fig. 3) comprising a first cam (29) at a print medium entry point and a second cam (31) at a print medium exit point, first cam (29) and the second cam (31) positioned at the print medium entry point and the print medium exit point to move the gripping system (including 29, 31, 63, 13, 65 and 15) between a first position (closed) and a second position (open).  Because both DE’165 and Bothner teach gripper system opening and closing arrangements, it would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the gripper system opening and closing arrangement with cams and cam followers of DE’165 for the gripper system opening and closing arrangement of Bothner to achieve the predictable result of opening and closing grippers.
Allowable Subject Matter
4.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653